Title: To John Adams from William E. Richmond, 10 December 1819
From: Richmond, William E.
To: Adams, John


				
					Honoured Sir,
					Providence Decr. 10. 1819
				
				Your own patriotism, tried through a long, and eminently useful publick life, will excuse the intrusion of a stranger, when his wish is for instruction from one whom the experience of more than half a century spent in the most elevated situations, has so well qualified to afford it. The wish of rendering a partial service to a community, whose industry and enterprize are paralyzed by immense exportations of specie to pay the balance of our trade with Great Britain, has led me to project the publication of the Journal, the prospectus of which I have the honour to enclose. The requisite attention to this Journal will probably interfere with my professional avocations as a Lawyer, but this sacrifice is of small moment, if I can make the paper useful to this part of our Country:The object of my writing, is to obtain your opinion of the practicability of the undertaking, and your direction to such books of Statisticks and Political Œconomy as may be most useful. This is a branch of knowledge, which, unfortunately for us, has been little cultivated in this Country; and our young men come out of College almost entirely ignorant of it. I feel my own deficiency in it, and wish to qualify myself for the task which I have undertaken, by a proper course of reading. If, Sir, you have leisure to favour me with a few lines, on these interesting subjects the obligation will be gratefully received.I have lately, Sir, read the Papers of Novanglus and Massachusettensis, and have been much pleased with the successful manner in which the former of these Champions defended the cause of this Country by this  course of reasoning, which so immediately preceded the tremendous resort to the “Ultima Ratio” of Lewis Le Grand. If there be any enjoyment in the retrospect of a long publick life, those who projected, conducted and successfully terminated a Revolution which electrified the whole moral constitution of the world, and taught kings and potentates, that governments are instuted for the benefit of the subject, must reflect with peculiar self approbation, on the effects which their exertions have produced. Theirs was a peculiarly happy era, and they seem to have been favoured by Providence with an intellectual grasp which was adequate to the work which was designed for them. As founders of a Mighty Empire, their names will descend to posterity, unstained by ambition, or any of the vices which commonly tarnish the characters of conspicuous men.—As benefactors of the human race, they will be revered as long as the cause of man has an advocate on earth, and his temporal happiness is a subject of enquiry and solicitudeTo break the last link of the chain of our dependence on foreigners is the duty of the present generation: This can only be done by a Manufacturing policy in the Government, which will protect our own industry by excluding the fabricated articles of other nations. At least this appears the best policy, to me who a young man, and pretending to no political sagacity. Your views of this subject, if you have time and inclination to give them, will be gratefully received. I have, for some time doubted the commercial philosophy of Adam Smith, and should be gratified by the opinions of more experienced men respecting them.With real respect and veneration / I remain, Sir, / Your humble Servt.
				
					Wm. E Richmond
				
				
			